DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Status of Claims
Claims 1-7, & 10-14 of U.S. Application No. 16/177845 filed on 02/16/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed02/16/2021. Claims 1-4, 7, 10-12, & 14 are presently amended and Claims 8-9 are cancelled. Claims 1-7 & 10-14 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim interpretation under 35 U.S.C. § 112(f): In response to an Office action that finds that 35 U.S.C. 112(f) is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to 
Applicant’s remarks recite that “Applicant’s previous statements and arguments regarding claim interpretation are herein maintained”.  Applicant has not established that the claim limitations recites sufficient structure to perform the claimed function to avoid interpretation under 112(f). As indicated in the previous 112(f) analysis, the terms “a power system, a traction system, a lift arm structure, an implement carrier coupled to the lift arm structure, a control system coupled to the power system, an implement sensing system coupled to the control system, feature for engaging an implement” are generic placeholders. The terms do not limit the scope of the claim to any specific structure for performing the claimed function. Further, a person of ordinary skill in the art would not recognize the term as being limited to any specific structure for performing the claimed function. 
Based on the above analysis and the previous response in Final Rejection filed 10/15/2020, the terms do not recite sufficient structure to avoid interpretation under 112(f). Therefore, the previous claim interpretation is maintained.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection except for claim 13. The previous 35 

In regards to the previous rejection under 35 U.S.C. § 103: In response to Applicant’s statement that “neither of the first and second sensors in Cockerham are located at positions separate from the one or more pin engagement positions”, please see previous response in Final Rejection, page 4, filed 10/15/2020. 
Applicant’s remaining arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the remaining arguments. A new grounds of rejection is made in view of US 2018/0238015A1 (“Fey”).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) from claims 7 & 14 is/are: 
a power system configured to provide power for operating functions on the power machine; 
a traction system coupled to the frame and configured to move the power machine over a support surface; 
a lift arm structure pivotally coupled to the frame and configured to be moved relative to the frame by at least one lift arm actuator; 
an implement carrier pivotally coupled to the lift arm structure and configured to be rotated relative to the lift arm structure by at least one implement carrier actuator; 
a control system coupled to the power system and configured to control the provision of power from the power system, the control system including a controller and a human machine interface; and 
an implement sensing system coupled to the control system and configured to sense whether an implement is in close enough proximity to the implement carrier that it can be operably coupled to the implement carrier and to provide indications to the control system; 
feature for engaging an implement.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "proximate" in claims 1, 7, & 14 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "near" in claim 13 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/156672 (“Cockerham”), in view of US 2018/0238015A1 (“Fey”).
As per claim 1 Cockerham discloses
A method of sensing a position of an implement relative to an implement carrier of a power machine to which the implement can be attached, at least one pin of the implement carrier or implement being configured to be engaged at one or more pin engagement positions, the method comprising: (see at least Cockerham, Abstract; Fig. 11);
determining whether a first sensor of an implement sensing system located at a first position on the implement carrier with the implement, detects the implement, the first position on the implement carrier being separate from the one or more pin engagement positions (see at least Cockerham, Fig. 11; pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. 8a to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8.);
providing an indication to the control system of whether the first sensor detects the implement (see at least Cockerham, Fig. 11, pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.);
determining whether a second sensor of the implement sensing system located at a second position on the implement carrier during the process of beginning engagement with the implement, detects the implement, the second position on the implement carrier being separate from the one or more pin engagement positions (see at least Cockerham, Fig. 11; pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8.);
providing an indication to the control system of whether the second sensor sensing detects the implement (see at least Cockerham, Fig. 11, pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.);
determining, if the second sensor detected the implement, whether a locking mechanism sensor of the implement sensing system detects a locking mechanism in an activated position (see at least Cockerham, Fig. 11, pg. [14-15]: Sensor 49 detects the presence of the fin 45 within the slot 48 and therefore detects when the projection 46 has cleared the slot 48 indicating that the claw 9 has moved into a closed position. Sensor 49 is considered to be active when the slot 48 is clear. Sensor 50 detects movement of the wedge 23 into a wedging position and can therefore be used to signal that a bucket or other attachment has been safely attached to the hitch 44 and is now ready for use. Sensor 50 is considered to be active when the wedge 23 is in a fully wedging position. & p. [16] The control means 51 is first activated by switching on the power-on switch 56.  The warning system 54 is then activated and the status of the four sensors 21, 22, 49 and 50 is then checked. If none of the sensors 21, 22, 49, 50 is active, the control means 51 assumes that there is no attachment secured to the hitch 44. However, the operator is required to confirm this by pressing buttons 58 and 59 and holding them pressed down simultaneously for a predetermined period, for example five seconds. This switches off the warning system 54. If any of the sensors 21, 22, 49 and 50 is active, then the control means 51 assumes that an attachment is secured to the hitch 44 and waits assumes a passive state waiting for an unhitch sequence to begin as described in more detail below.); and
providing an indication to the control system of whether the locking mechanism is activated (see at least Cockerham, Fig. 11, pg. [16-17]: The control means 51 then switches off the warning system 54 and switches on an appropriate light 60, for example a green LED, signaling to the operator that the attachment has been successfully clamped to the hitch 44.).
Cockerham does disclose that the first sensor is proximate the top surface of the implement carrier when you rotate the implement carrier clockwise (see at least Cockerham, fig. 3 & pg. 8); thus, one of ordinary skill in the art before the effective filing date of the invention would recognize the benefit of having a first sensor proximate the top surface of the implement carrier in order to couple the implement correctly. 
Cockerham does not explicitly disclose

Fey teaches
determining whether a first sensor, of an implement sensing system, located at a first position proximate a top portion of the implement carrier during a process of beginning engagement with the implement, detects the implement (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors, strain gauges, load cells, speed sensors, accelerometers, vibration sensors, force or resistance sensors, load level sensors, load tilt or angle sensors, load weight sensors, location stability sensors (e.g., motion caused by waves), or any combination thereof. Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham to determining whether a first sensor, of an implement sensing system located at a first position proximate a top portion of the implement carrier during a process of beginning engagement with the implement, detects the implement of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).

As per claim 2 Cockerham discloses 
wherein determining whether the first sensor of the implement sensing system detects the implement further comprises determining whether the first sensor detects the implement at a position of first engagement feature on the implement carrier with the implement (see at least Cockerham, Fig. 3, pg. [8]: sensors 21 and 22 are located adjacent the lead-in apertures 8 of the side members 2 and detect when the pins 5 and 6 of the attachment are located within the apertures 8.).
Cockerham does not explicitly disclose
determining whether the first sensor detects the implement at a position of a first engagement feature proximate the top portion of the implement carrier during the process of beginning engagement with the implement.
Fey teaches
determining whether the first sensor detects the implement at a position of a first engagement feature proximate the top portion of the implement carrier during the process of beginning engagement with the implement (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors, strain gauges, load cells, speed sensors, accelerometers, vibration sensors, force or resistance sensors, load level sensors, load tilt or angle sensors, load weight sensors, location stability sensors (e.g., motion caused by waves), or any combination thereof. Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham to determining whether the first sensor detects the implement at a position of a first engagement feature proximate the top portion of the implement carrier during the process of beginning engagement with the implement of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).

As per claim 3 Cockerham discloses 
wherein determining whether the first sensor detects the implement at the position of the first engagement feature on the implement carrier during the process of beginning engagement (see at least Cockerham, Fig. 3, pg. [8]: sensors 21 and 22 are located adjacent the lead-in apertures 8 of the side members 2 and detect when the pins 5 and 6 of the attachment are located within the apertures 8. [Side members 2 can be rotated in operation such that the first engagement feature is near a top of the side members]).
Cockerham does not explicitly disclose
whether the first sensor detects the implement at the position of the first engagement feature proximate the top of the implement carrier during the process of beginning engagement with the implement comprises determining whether the first sensor detects the implement at the position of the first engagement feature near a top of the implement carrier that is configured to engage a complementary feature on the implement that can be sensed by the first sensor.
Fey teaches
whether the first sensor detects the implement at the position of the first engagement feature proximate the top of the implement carrier during the process of beginning engagement with the implement comprises determining whether the first sensor detects the implement at the position of the first engagement feature near a top of the implement carrier that is configured to engage a complementary feature on the implement that can be sensed by the first sensor (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors, strain gauges, load cells, speed sensors, accelerometers, vibration sensors, force or resistance sensors, load level sensors, load tilt or angle sensors, load weight sensors, location stability sensors (e.g., motion caused by waves), or any combination thereof. Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham the first sensor detects the implement at the position of the first engagement feature proximate the top of the implement carrier during the process of beginning engagement with the implement comprises determining whether the first sensor detects the implement at the position of the first engagement feature near a top of the implement carrier that is configured to engage a complementary feature on the implement that can be sensed by the first sensor of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).

As per claim 4 Cockerham discloses 
wherein determining whether the second sensor of the implement sensing system detects the implement further comprises determining whether the second sensor detects the implement at (see at least Cockerham, Fig. 3; pg. [8]: sensors 21 and 22 are located adjacent the lead-in apertures 8 of the side members 2 and detect when the pins 5 and 6 of the attachment are located within the apertures 8." [Side members 2 can be rotated in operation such that the second position is near a bottom of the side members]).
Cockerham does not explicitly disclose
wherein determining whether the second sensor of the implement sensing system detects the implement further comprises determining whether the second sensor detects the implement at the second position during the process of beginning engagement with the implement such that a front face of the implement carrier is positioned proximate an implement carrier interface of the implement during the process of beginning engagement with the implement.
Fey teaches
wherein determining whether the second sensor of the implement sensing system detects the implement further comprises determining whether the second sensor detects the implement at the second position during the process of beginning engagement with the implement such that a front face of the implement carrier is positioned proximate an implement carrier interface of the implement during the process of beginning engagement with the implement (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors, strain gauges, load cells, speed sensors, accelerometers, vibration sensors, force or resistance sensors, load level sensors, load tilt or angle sensors, load weight sensors, location stability sensors (e.g., motion caused by waves), or any combination thereof. Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham determining whether the second sensor of the implement sensing system detects the implement further comprises determining whether the second sensor detects the implement at the second position during the process of beginning engagement with the implement such that a front face of the implement carrier is positioned proximate an implement carrier interface of the implement during the process of beginning engagement with the implement of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).

As per claim 7 Cockerham discloses 
a power machine comprising (see at least Cockerham, Abstract);
a frame (see at least Cockerham, Fig. 1):
(see at least Cockerham, pg. [1]: hydraulic system of the excavator; p. 15: power source);
a traction system coupled to the frame and configured to move the power machine over a support surface (see at least Cockerham pg. [2]: moved from one location to another);
a lift arm structure pivotally coupled to the frame and configured to be moved relative to the frame by at least one lift arm actuator (see at least Cockerham, pg. [1]: excavator's dipper arm & pg. [8]: the control means is linked to the control system for the hydraulic arms of the excavator and the control system 2 5 arranged so that operation of the dipper arm of the excavator is de-activated once the pins 5 and 6 have been detected until the claws 9 and 10 have both been moved into their closed position when the arm is reactivated & pg. [12]: power can be restored to the dipper arm of the excavator. This enables the operate to lift the dipper arm and hitch 1),
an implement carrier pivotally coupled to the lift arm structure and configured to be rotated relative to the lift arm structure by at least one implement carrier actuator (see at least Cockerham, Fig. 1, pg. [6]: side members 2 that are adapted to be connected to a dipper arm of an excavator by bolts or pins (not shown) & pg. [7]: claws 9 and 10 are rotated by operation of the ram 15);
wherein the implement carrier includes an engagement feature for engaging the implement while and after the implement is being coupled to the implement carrier, a locking feature that is moveable between an unlocked position and a locked position to, along with the engagement feature, secure the implement to the implement carrier, and a locking mechanism operable to move the locking feature between the unlocked and the locked position (see at least Cockerham, Fig. 3,  pg. [9]: As shown in Fig. 3, a locking means 23 is provided that operates to wedge either or both of the claws 9, 10 in position relative to the body of the hitch 1 to retain the claw 9, 10 in a closed position. In a first embodiment, as shown in Fig. 3, the locking means 23 operates to wedge the front claw 7 and comprises a movable wedge 24 and an actuator 25 in the form of a ram, the wedge 24 being attached to the reciprocating arm of the actuator 25 whereby it can be extended or retracted into or out of a wedging position. The wedge 24 is designed to locate between a flat face 26 defined by the claw 9 and a fixed portion (not shown) of the body of the hitch 1 after the claw 9 has been rotated into a closed position. Operation of the actuator 25 to move the wedge into this position can be triggered by the control means receiving a signal from third sensor (not shown) that detects when the claw 9 has been rotated sufficiently for this to occur. Alternatively, the control means could trigger the actuator 25 after the ram 15 has been fully extended.),
a control system coupled to the power system and configured to control the provision of power from the power system, the control system including a controller and a human machine interface (see at least Cockerham, pg. [15]: Operation of the control means 51 takes place via a power-on switch 56 that connects the control means 51 to a power source such as the excavator's battery, a button comprising a master switch 57 that activates the control means 51 and commences its operation, and first and second control buttons 58 and 59. The buttons 58 and 59 are preferably located within the cab of the excavator but physically spaced apart from one another, for example on opposite sides of the cab, so that they can only be pressed by the operator when he is using both of his hands.); and
an implement sensing system coupled to the control system and configured to sense whether an implement is in close enough proximity to the implement carrier that it can be (see at least Cockerham, Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.),
wherein the implement sensing system includes a first sensor positioned adjacent the engagement feature of the implement carrier and separately from a pin engagement position where a pin of the implement carrier or implement is configured to be engaged by the other of the implement or implement carrier (see at least Cockerham, Fig. 11; pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.), 
the implement sensing system further configured to: 
determine whether the first sensor detects the implement near the engagement feature on the implement  carrier (see at least Cockerham, Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.); and 
provide an indication to the control system of the first sensor sensing proximity of the implement near the engagement feature if it is determined that the first sensor does detect the implement near the first position (see at least Cockerham, Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.).
Cockerham does disclose that the first sensor is proximate the top surface of the implement carrier when you rotate the implement carrier clockwise (see at least Cockerham, fig. 3 & pg. 8); thus, one of ordinary skill in the art before the effective filing date of the invention would recognize the benefit of having a first sensor proximate the top surface of the implement carrier in order to couple the implement correctly. 
Cockerham does not explicitly disclose
the implement carrier configured such that the engagement feature is proximate a top portion of the implement carrier during a process of beginning engagement with the implement,
wherein the implement sensing system includes a first sensor positioned adjacent the engagement feature proximate the top portion of the implement carrier during the process of beginning engagement with the implement.
Fey teaches
the implement carrier configured such that the engagement feature is proximate a top portion of the implement carrier during a process of beginning engagement with the implement (see at least Fey, Figs. 1b & Figs. 2A-2C & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors... Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0027]: In embodiments including two connections, the first connection 304 (e.g., the connection between the connector assembly 300 and the receiver assembly 400) may be substantially similar. That is, implements coupled to work vehicles only by the first connection may be configured to receive the same connector assembly 300 as implements 200 configured to form two connections 304, 130. Accordingly, the method and systems described herein are compatible with implements configured to form only the first connection 304. In certain embodiments, the operator may provide a signal to the work vehicle 100 to indicate the number of connections the implement is configured to form. The automated coupling process and the connections established by the process may be better understood with reference to FIG. 1B, depicting the work vehicle 100 when not coupled to an implement 200, and FIG. 1C, depicting the implement when not coupled to a work vehicle 100. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.),
wherein the implement sensing system includes a first sensor positioned adjacent the engagement feature proximate the top portion of the implement carrier during the process of beginning engagement with the implement (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors... Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham to the implement carrier configured such that the engagement feature is proximate a top portion of the implement carrier during a process of beginning engagement with the implement, wherein the implement sensing system includes a first sensor positioned adjacent the engagement feature 

As per claim 10 Cockerham discloses 
wherein the implement sensing system includes at a second position separate from the pin engagement position, wherein the implement sensing system and is further configured to: 
determine whether the second sensor detects the implement at the second position on the implement carrier separate from the pin engagement position (see at least Cockerham Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8 & pg. [16]: "The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10. & pg. [12]: Once the wedge 24 or 29 has been successfully deployed, then this action can trigger the control means to restore of hydraulic control to the dipper arm of the excavator.); and 
provide an indication to the control system of the second sensor sensing proximity of the implement at the second position on the implement carrier if it is determined that the second sensor detects the implement at the second position, the control system configured to responsively control the power machine (see at least Cockerham Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8 & pg. [16]: "The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10. & pg. [12]: Once the wedge 24 or 29 has been successfully deployed, then this action can trigger the control means to restore of hydraulic control to the dipper arm of the excavator.).

As per claim 11 Cockerham discloses 
wherein the implement sensing system further includes a locking mechanism sensor and is further configured to: 
determine, if the second sensor detected the implement at the second position, whether the locking mechanism sensor detects the locking mechanism in an activated position; and provide an indication to the control system of whether the locking mechanism is activated (see at least Cockerham, Fig. 11, pg. 14-15: Sensor 49 detects the presence of the fin 45 within the slot 48 and therefore detects when the projection 46 has cleared the slot 48 indicating that the claw 9 has moved into a closed position. Sensor 49 is considered to be active when the slot 48 is clear. Sensor 50 detects movement  of  the  wedge 23 into a  wedging  position  and  can  therefore be used to signal that a bucket or other attachment has been safely attached to  the  hitch 44  and  is now ready for use. Sensor 50 is considered to be active when the wedge 23 is in a fully wedging position. & pg. [16]: The control means 51 is first activated by switching on the power-on switch 56.  The warning system 54 is then activated and the status of the four sensors 21, 22, 49 and 50 is then checked. If none of the sensors 21, 22, 49, 50 is active, the control means 51 assumes that there is no attachment secured to the hitch 44. However, the operator is required to  confirm  this by  pressing  buttons 58 and  59 and  holding them pressed  down  simultaneously  for a  predetermined  period,  for example  five seconds.  This switches off the warning system 54. If any of the sensors 21, 22, 49 and 50 is active, then the control  means 51 assumes that an attachment is secured to the hitch 44 and waits assumes a passive state waiting  for an unhitch sequence to begin as described in more detail below. & pg. [16-17]: The control  means 51  then switches off the warning system 54 and switches on an appropriate light 60, for example a green LED, signaling to the operator that the attachment has been successfully clamped to the hitch 44.).

As per claim 12 Cockerham discloses 
wherein the engagement feature on the implement carrier comprises a feature next to the implement carrier, that is configured to engage a complimentary feature on the implement (see at least Cockerham Fig. 3, pg. [8]: sensors 21 and 22 are located adjacent the lead-in apertures 8 of the side members 2 and detect when the pins 5 and 6 of the attachment are located within the apertures 8. [Side members 2 can be rotated in operation such that the first engagement feature is near a top of the side members]).
Cockerham does not explicitly disclose
wherein the engagement feature on the implement carrier comprises a feature a proximate the top portion of the implement carrier, during the process of beginning engagement with the implement, that is configured to engage a complimentary feature on the implement.
Fey teaches
wherein the engagement feature on the implement carrier comprises a feature a proximate the top portion of the implement carrier, during the process of beginning engagement with the (see at least Fey, Figs. 1b & Figs. 2A-2C & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors... Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0027]: In embodiments including two connections, the first connection 304 (e.g., the connection between the connector assembly 300 and the receiver assembly 400) may be substantially similar. That is, implements coupled to work vehicles only by the first connection may be configured to receive the same connector assembly 300 as implements 200 configured to form two connections 304, 130. Accordingly, the method and systems described herein are compatible with implements configured to form only the first connection 304. In certain embodiments, the operator may provide a signal to the work vehicle 100 to indicate the number of connections the implement is configured to form. The automated coupling process and the connections established by the process may be better understood with reference to FIG. 1B, depicting the work vehicle 100 when not coupled to an implement 200, and FIG. 1C, depicting the implement when not coupled to a work vehicle 100. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham the engagement feature on the implement carrier comprises a feature a proximate the top portion of the implement carrier, during the process of beginning engagement with the implement, that is configured to engage a complimentary feature on the implement of Fey in order to control the work vehicle based on the signals received from the sensors (see at least Fey, para. [0045]).

As per claim 13 Cockerham discloses 
wherein the second position on the implement carrier is a position near a bottom of the implement carrier (see at least Cockerham, Fig. 3, pg. [8]: sensors 21 and 22 are located adjacent the lead-in apertures 8 of the side members 2 and detect when the pins 5 and 6 of the attachment are located within the apertures 8. [Side members 2 can be rotated in operation such that the first engagement feature is near a top of the side members]).

As per claim 14 Cockerham discloses 
a power machine comprising (see at least Cockerham, Abstract);
a frame (see at least Cockerham, Fig. 1):
a power system configured to provide power for operating functions on the power machine (see at least Cockerham, pg. [1]: hydraulic system of the excavator; p. 15: power source);
(see at least Cockerham pg. [2]: moved from one location to another);
a lift arm structure pivotally coupled to the frame and configured to be moved relative to the frame by at least one lift arm actuator (see at least Cockerham, pg. [1]: excavator's dipper arm & pg. [8]: the control means is linked to the control system for the hydraulic arms of the excavator and the control system 2 5 arranged so that operation of the dipper arm of the excavator is de-activated once the pins 5 and 6 have been detected until the claws 9 and 10 have both been moved into their closed position when the arm is reactivated & pg. [12]: power can be restored to the dipper arm of the excavator. This enables the operate to lift the dipper arm and hitch 1),
an implement carrier pivotally coupled to the lift arm structure and configured to be rotated relative to the lift arm structure by at least one implement carrier actuator (see at least Cockerham, Fig. 1, pg. [6]: side members 2 that are adapted to be connected to a dipper arm of an excavator by bolts or pins (not shown) & pg. [7]: claws 9 and 10 are rotated by operation of the ram 15),
wherein the implement carrier includes an engagement feature for engaging the implement while and after the implement is being coupled to the implement carrier, a locking feature that is moveable between an unlocked position and a locked position to, along with the engagement feature, secure the implement to the implement carrier, and a locking mechanism operable to move the locking feature between the unlocked and the locked position (see at least Cockerham, Fig. 3,  p. [9]: As shown in Fig. 3, a locking means 23 is provided that operates to wedge either or both of the claws 9, 10 in position relative to the body of the hitch 1 to retain the claw 9, 10 in a closed position. In a first embodiment, as shown in Fig. 3, the locking means 23 operates to wedge the front claw 7 and comprises a movable wedge 24 and an actuator 25 in the form of a ram, the wedge 24 being attached to the reciprocating arm of the actuator 25 whereby it can be extended or retracted into or out of a wedging position. The wedge 24 is designed to locate between a flat face 26 defined by the claw 9 and a fixed portion (not shown) of the body of the hitch 1 after the claw 9 has been rotated into a closed position. Operation of the actuator 25 to move the wedge into this position can be triggered by the control means receiving a signal from third sensor (not shown) that detects when the claw 9 has been rotated sufficiently for this to occur. Alternatively, the control means could trigger the actuator 25 after the ram 15 has been fully extended.),
a control system coupled to the power system and configured to control the provision of power from the power system, the control system including a controller and a human machine interface (see at least Cockerham, pg. [15]: Operation of the control means 51 takes place via a power-on switch 56 that connects the control means 51 to a power source such as the excavator's battery, a button comprising a master switch 57 that activates the control means 51 and commences its operation, and first and second control buttons 58 and 59. The buttons 58 and 59 are preferably located within the cab of the excavator but physically spaced apart from one another, for example on opposite sides of the cab, so that they can only be pressed by the operator when he is using both of his hands.); and
an implement sensing system coupled to the control system and configured to sense whether an implement is in close enough proximity to the implement carrier that it can be operably coupled to the implement carrier and to provide indications to the control system of the implement proximity to the implement carrier (see at least Cockerham, Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.),
the implement sensing system comprising:
a first sensor positioned at a first position on the implement carrier and configured to detect presence of the implement (see at least Cockerham, Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.);
a second sensor positioned at a second position on the implement carrier and configured to detect presence of the implement (see at least Cockerham, Fig. 11, pg. [8-9]: A more sophisticated control means for the hitch 1 that also makes use of the sensors 21, 22 is described below with reference to Figs. Ba to 10. In this arrangement, the sensors 21, 22 are said to be active when they respectively detect the presence of the pins 5 and 6 within the apertures 8. & pg. [16]: The control means 51 then waits to receive active signals from the sensors 21 and 22. This means that the operator has successfully located the pins 5, 6 of the attachment within their respective apertures 8 of the claws 9 and 10.);
(see at least Cockerham, Fig. 3,  p. [9]: As shown in Fig. 3, a locking means 23 is provided that operates to wedge either or both of the claws 9, 10 in position relative to the body of the hitch 1 to retain the claw 9, 10 in a closed position. In a first embodiment, as shown in Fig. 3, the locking means 23 operates to wedge the front claw 7 and comprises a movable wedge 24 and an actuator 25 in the form of a ram, the wedge 24 being attached to the reciprocating arm of the actuator 25 whereby it can be extended or retracted into or out of a wedging position. The wedge 24 is designed to locate between a flat face 26 defined by the claw 9 and a fixed portion (not shown) of the body of the hitch 1 after the claw 9 has been rotated into a closed position. Operation of the actuator 25 to move the wedge into this position can be triggered by the control means receiving a signal from third sensor (not shown) that detects when the claw 9 has been rotated sufficiently for this to occur. Alternatively, the control means could trigger the actuator 25 after the ram 15 has been fully extended.).
Cockerham does disclose that the first sensor is proximate the top surface of the implement carrier when you rotate the implement carrier clockwise (see at least Cockerham, fig. 3 & pg. 8); thus, one of ordinary skill in the art before the effective filing date of the invention would recognize the benefit of having a first sensor proximate the top surface of the implement carrier in order to couple the implement correctly. 
Cockerham does not explicitly disclose
the implement carrier configured such that the engagement feature is proximate a top portion of the implement carrier during a process of beginning engagement with the implement,

Fey teaches
the implement carrier configured such that the engagement feature is proximate a top portion of the implement carrier during a process of beginning engagement with the implement (see at least Fey, Figs. 1b & Figs. 2A-2C & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors... Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0027]: In embodiments including two connections, the first connection 304 (e.g., the connection between the connector assembly 300 and the receiver assembly 400) may be substantially similar. That is, implements coupled to work vehicles only by the first connection may be configured to receive the same connector assembly 300 as implements 200 configured to form two connections 304, 130. Accordingly, the method and systems described herein are compatible with implements configured to form only the first connection 304. In certain embodiments, the operator may provide a signal to the work vehicle 100 to indicate the number of connections the implement is configured to form. The automated coupling process and the connections established by the process may be better understood with reference to FIG. 1B, depicting the work vehicle 100 when not coupled to an implement 200, and FIG. 1C, depicting the implement when not coupled to a work vehicle 100. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.),
a first sensor positioned at a first position, proximate the top portion of the implement carrier during the process of beginning engagement with the implement, and configured to detect presence of the implement (see at least Fey, Figs. 1b & para. [0024]: In certain embodiments, multiple sensors 302 are disposed on the implement 200 and/or the connector assembly 300. The sensors 302 may include, for example, inductive proximity sensors, capacitive proximity sensors... Signals output by the sensors 302 may be used in part to determine one or more parameters for controlling the work vehicle 100 while the automated coupling process is initiated, performed, and completed. & para. [0045]: In the present embodiment, the receiver assembly 400 and/or the connector assembly 300 include one or more sensors 302. The sensors 302 are disposed on the protrusions 310 and on a bottom portion 326 of the front portion 314 of the connector assembly 300. The sensors are configured to output signals indicative of distances between components and/or loads on the components, among others. The controller receives signals from the sensors 302 and determines one or more parameters useful in controlling the work vehicle based on the signals (e.g., while the work vehicle performs the automated coupling processes.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham the .

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cockerham, in view of Fey, in view of DE 202013102986, hereinafter (“'986”).
As per claim 5 Cockerham discloses
wherein determining whether the locking mechanism sensor of the implement sensing system detects the locking mechanism in an activated position comprises sensing whether a wedge of the implement carrier is in an extended position (see at least Cockerham, Fig. 11, pg. [14-15]: Sensor 49 detects the presence of the fin 45 within the slot 48 and therefore detects when the projection 46 has cleared the slot 48 indicating that the claw 9 has moved into a closed position. Sensor 49 is considered to be active when the slot 48 is clear. Sensor 50 detects movement of the wedge 23 into a wedging position and can therefore be used to signal that a bucket or other attachment has been safely attached to the hitch 44 and is now ready for use. Sensor 50 is considered to be active when the wedge 23 is in a fully wedging position.).
Cockerham fails to explicitly disclose 
a handle of the implement carrier is in a position that moves a coupled pin of the implement carrier to an extended position, instead of a wedge.
'986 teaches 
(see at least '986, Fig. 1, para. [0021]: Should now an attachment to the quick-change device 1 , which is mounted on the work vehicle, be attached, the operating lever 12 brought into position A, whereupon that with the operating lever 12 connected locking element 15 respectively. 16 from the locking element receptacle 13 respectively. 14 removed (position a), allowing the attachment in the quick-change device 1 can be introduced. After the attachment has been fitted, the operating lever becomes 12 moved to the position B, whereby the respective locking element 15. 16 in the direction of the locking element holder 13. 14 moved and through this locking element recording 13. 14 passes through (position b). If the locking is done correctly, then the locking element 15. 16 a supernatant 15a respectively. 16a on the sensor element 17. 18 facing side up. The end of the supernatant 15a. 16a has thus assumed a desired position, that of the sensor element 17. 18 is detected.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham to include sensing whether a handle of the implement carrier is in a position that moves a coupled pin of the implement carrier to an extended position as taught by '986 in order to ensure safety (see at least '986, para. [0006]).

As per claim 6 Cockerham discloses
wherein determining whether the locking mechanism sensor of the implement sensing system detects the locking mechanism in an activated position comprises sensing whether a wedge of the implement carrier is in an extended position (see at least Cockerham, Fig. 11, pg. [14-15]: Sensor 49 detects the presence of the fin 45 within the slot 48 and therefore detects when the projection 46 has cleared the slot 48 indicating that the claw 9 has moved into a closed position. Sensor 49 is considered to be active when the slot 48 is clear. Sensor 50 detects movement of the wedge 23 into a wedging position and can therefore be used to signal that a bucket or other attachment has been safely attached to the hitch 44 and is now ready for use. Sensor 50 is considered to be active when the wedge 23 is in a fully wedging position.).
Cockerham fails to explicitly disclose 
a handle of the implement carrier is in a position that moves a coupled pin of the implement carrier to an extended position, instead of a wedge.
'986 teaches 
sensing whether a handle of the implement carrier is in a position that moves a coupled pin of the implement carrier to an extended position (see at least '986, Fig. 1, para. [0021]: Should now an attachment to the quick-change device 1 , which is mounted on the work vehicle, be attached, the operating lever 12 brought into position A, whereupon that with the operating lever 12 connected locking element 15 respectively. 16 from the locking element receptacle 13 respectively. 14 removed (position a), allowing the attachment in the quick-change device 1 can be introduced. After the attachment has been fitted, the operating lever becomes 12 moved to the position B, whereby the respective locking element 15. 16 in the direction of the locking element holder 13. 14 moved and through this locking element recording 13. 14 passes through (position b). If the locking is done correctly, then the locking element 15. 16 a supernatant 15a respectively. 16a on the sensor element 17. 18 facing side up. The end of the supernatant 15a. 16a has thus assumed a desired position, that of the sensor element 17. 18 is detected.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Cockerham to include sensing whether a handle of the implement carrier is in a position that moves a coupled pin of the implement carrier to an extended position as taught by '986 in order to ensure safety (see at least '986, para. [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668